698 S.E.2d 72 (2010)
In re Arthur O. ARMSTRONG.
No. 499P06-5.
Supreme Court of North Carolina.
May 28, 2010.
Arthur O. Armstrong, pro se.
Patricia Duffy, Assistant Attorney General, Mercedes O. Chut, Greensboro, for UC Lending Corp.
Catherine C. Eagles, Senior Resident Judge, for Superior Court Trial Judge.

ORDER
Upon consideration of the petition filed by Plaintiff on the 19th of May 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Dismissed by order of the Court in Conference this the 28th of May 2010."